1

2

3

4

5
                                  UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7

8                                                    ***
9
     BRUCE WOLF, et al.,                                  Case No. 2:17-cv-02084-JCM-NJK
10
                                            Plaintiffs,
11          v.                                                              ORDER
12   CLARK COUNTY DEPARTMENT OF
     FAMILY SERVICES, et al.,
13
                                         Defendants.
14

15          Presently before the court is the matter of Wolf et al v. Clark County Department of

16   Family Services et al, case no. 2:17-cv-02084-JCM-NJK.

17          On April 10, 2019, the parties filed a stipulation to withdraw various motions. (ECF No.

18   140). On April 15, 2019, the court granted the stipulation. (ECF No. 142).

19          However, the stipulation and order contain the birthdates of minor children. (ECF No.
20   142). Such personal identifiers are prohibited from inclusion in all documents filed with the

21   court pursuant to Local Rule IC 6-1. See LR IC 6-1(a)(3). Accordingly, the parties shall submit,

22   within seven (7) days from the date of this order, a revised stipulation that does not include the

23   birthdates of the minor children.

24          Accordingly,

25          IT IS ORDERED THAT the parties shall submit, within seven (7) days from the date of

26   this order, a revised stipulation and proposed order that does not include the birthdates of minor
27   children and in accordance with all other federal and local rules.

28
1           IT IS FURTHER ORDERED THAT the parties’ first stipulation and the court’s order

2    granting the stipulation (ECF Nos. 140, 142) be, and the same hereby are, SEALED, pursuant to

3    Federal Rule of Civil Procedure 5.2.

4           DATED THIS 19th day of April 2019.

5

6
                                                       JAMES C. MAHAN
7                                                      UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
